It is first insisted that the indictment does not charge that any part of the liquor manufactured contained alcohol. The insistence is hypercritical. The indictment charges the manufacture of prohibited liquors in the language of the statute, and is sufficient.
The next insistence is that there was not sufficient evidence to connect that defendant with the manufacture of this particular liquor. We have read the record and find no difficulty in reaching the conclusion that the state's evidence was sufficient on which to base a verdict of conviction.
Charge A predicates an acquittal upon a part of the evidence, and for that reason is bad.
Charges B and C were covered by given charge 1.
Charge D requires an acquittal based upon a reasonable doubt in the mind of one juror, and for that reason is bad.
The motion of the defendant to exclude the answer of the witness Hatley, that the defendant was drinking, at the time he was arrested at or near the still, was properly overruled. The answer was material and, being at the time and place where the liquor was alleged to have been manufactured, was a part of the res gestæ.
If it was error to have admitted the testimony of the witness Amos, as to what malt was used for, because he had not qualified as an expert, the error was immediately cured by making proof of the facts necessary to lay a proper predicate.
In qualifying as an expert, the witness Amos explained that in making whisky the corn is sprouted and then ground. The court then asked: "Was this malt or any part of it used in making whisky?" This was proper in connecting the malted corn with the manufacture of whisky, otherwise there would have been no connection between the malting of the corn and the distilling of the whisky.
We find no error in the record, and the judgment is affirmed.
Affirmed.
                              On Rehearing.
Upon a more careful consideration of this case, we have come to the conclusion that the trial court erred in permitting the witness *Page 285 
Amos to testify, over the objection and exception of the defendant that a part of the malt found in the sack in defendant's overcoat pocket had been used in manufacturing liquor. A reading of the entire testimony of this witness discloses beyond question that he did not know, and could not have known of his own knowledge, the fact to which he was being called upon to testify, and therefore, at the time the objection was interposed and motion made to exclude, his testimony could only have been based upon hearsay and therefore was his conclusion.
The application is granted. The judgment is reversed, and the cause is remanded.
Reversed and remanded.